J-A30022-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

WILLIAM JAMES ACKERMAN                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                        Appellee

                   v.

MERCY BEHAVIORAL HEALTH

                        Appellant                    No. 753 WDA 2017


               Appeal from the Order entered May 15, 2017
            In the Court of Common Pleas of Allegheny County
                     Civil Division at No: AR 17-1650


BEFORE: BOWES, J., STABILE, J., AND FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY STABILE, J.:                   FILED NOVEMBER 22, 2017

      Appellant, William James Ackerman, pro se appeals from the May 15,

2017 order of the Court of Common Pleas of Allegheny County, dismissing

his complaint pursuant to Pa.R.C.P. No. 233.1.    Upon review, we affirm.

      Briefly, following a hearing on Appellee’s motion, the trial court

dismissed the complaint pursuant to Rule 233.1 and barred Appellant from

filing any future actions against Appellee in Allegheny County without leave

of court.

      Appellant timely appealed.    On June 2, 2017, the trial court ordered

Appellant to file a Pa.R.A.P. 1925(b) statement within 30 days.     Appellant

failed to comply. Accordingly, on August 1, 2017, the trial court entered an

order noting that “any issue that [Appellant] may have taken with [the May
J-A30022-17



15, 2017 order] appears to have been waived.” Trial Court Order, 8/1/17 at

1.

      On appeal, Appellee advances two important reasons why the instant

appeal fails. First, Appellee notes that Appellant failed to file a Rule 1925(b)

statement. Second, Appellee notes that Appellant’s brief fails to conform in

any meaningful manner with our rules of appellate procedure. We agree on

both counts, but base our disposition here on Appellant’s failure to file a Rule

1925(b) statement.

      In Commonwealth v. Hill, 16 A.3d 484 (Pa. 2011), our Supreme

Court explained:

      Our jurisprudence is clear and well-settled, and firmly
      establishes that: Rule 1925(b) sets out a simple bright-line rule,
      which obligates an appellant to file and serve a Rule 1925(b)
      statement, when so ordered; any issues not raised in a Rule
      1925(b) statement will be deemed waived; the courts lack the
      authority to countenance deviations from the Rule’s terms; the
      Rule’s provisions are not subject to ad hoc exceptions or
      selective enforcement; appellants and their counsel are
      responsible for complying with the Rule’s requirements; Rule
      1925 violations may be raised by the appellate court sua
      sponte.
Id. at 494.

      Accordingly, we conclude that Appellant has waived all issues in his

appeal because he failed to file a Rule 1925(b) statement, as ordered by the

trial court.

      Order affirmed. Case stricken from argument list.




                                     -2-
J-A30022-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2017




                          -3-